El Juez Asociado Señor Todd, Je..,
emitió la opinión del tribunal.
La Corte de Distrito de Bayamón, por considerar que con-tenía las mismas alegaciones que la primera demanda enmen-dada, la cual ya Labia resuelto no aducía hechos suficientes constitutivos de causa dé acción, declaró con lugar una mo-ción de los demandados y ordenó la eliminación de la segunda demanda enmendada radicada por el demandante. El de-mandante solicitó se dictara sentencia y en el presente recurso sostiene que la corte inferior erró al ordenar la eliminación de la segunda demanda enmendada y resolver que no aducía hechos suficientes.
Se trata de una acción que el demandante tituló gomo una sobre “Incumplimiento de convenios, reclamación de salarios no satisfechos y daños por enriquecimiento injusto.” Fundamentalmente la acción es una en reclamación de salarios por horas extraordinarias y días de descanso trabajados sin percibir la compensación correspondiente. Si bien de acuerdo con nuestra decisión en el caso, de Laboy v. Saurí & Subirá, 65 D.P.R. 422, la reclamación del demandante en cuanto a los días de descanso no puede prosperar, dicha reclamación es solamente una de las causas de acción alegadas.
*974 La corte inferior basó su resolución ordenando la eli-minación de la segunda demanda enmendada en el Lecho de que ésta contenía las mismas alegaciones que la primera de-manda enmendada, la cual ya había desestimado por no ale-gar hechos suficientes y citó los casos de Sucn. Vélez v. Vélez, 23 D.P.R. 617, y Mazarredo et al. v. García, 31 D.P.R. 771. Estos casos no son aplicables. En el primero las acciones que se ejercitaban estaban prescritas y además había un defecto de partes en la demanda. Concedido permiso para enmendar por la corte, los demandantes sólo enmendaron el defecto de partes existente y no tomaron acción alguna en cuanto a la prescripción. No puede haber duda de que conteniendo la nueva demanda el mismo error fatal que la primera, debía eliminarse también.
En el de Mazarredo se resolvió que procede la eliminación de una demanda enmendada cuando es sustancialmente igual a la original y que una orden a- ese efecto y condenando en cos-tas y honorarios tiene el carácter de una sentencia final. En ambos casos se citó el de Hays v. Peavey, 86 Pac. 170, como autoridad para sostener que una moción para eliminar una de-manda enmendada por el fundamento de que expone los mis-mos hechos alegados en la demanda original es equivalente a una excepción previa. Así es en. efecto. En dicho caso se dijo:
“Sin embargo, no obstante el hecho de que la demanda enmen-dada no alegó ningún hecho material nuevo, creemos que debió consi-derarse en sus méritos y que su suficiencia es revisable por nos-otros ... La moción para eliminar por el fundamento expresado equivale a una excepción previa a la demanda enmendada y la orden concediéndola fué en efecto declarar con lugar una excepción previa . . . Encontrando que la demanda enmendada aduce una causa de acción, sostenemos que fué error ordenar su eliminación.”
El caso de Hays v. Peavey ha sido ratificado posteriormente en los casos de Port of Seattle v. Fidelity & Deposit Co., 53 P.2d 740 (distinguido); Magee v. Cohn et al, 59 P.2d *9751131; Paramount Publix Corp. v. Boucher, 19 P.2d 223; Aetna Life Ins. Co. v. Phillips, 69 F.2d 901 (C.C.A. 10thCir.).
Es cierto que el caso de Hays v. Peavey, y los otros cita-dos, fueron resueltos antes de estar en vigor las nuevas Eeglas de Enjuiciamiento Civil y que los demandados en este caso solicitaron la eliminación de la segunda demanda enmendada y que se desestimara la acción basados en la Eegla 41 (b) que, en lo pertinente, dispone que: “Si el demandante dejare de proseguir la acción o de cumplir con estas Eeglas o con cual-quier orden de la corte, un demandado puede solicitar la deses-timación de la acción o de cualquier reclamación contra él.” Empero la misma subdivisión, a su final, dice que: “A menos que la corte en su orden de desestimación lo especifique de otro modo, una desestimación bajo esta subdivisión y una desestimación no provista por esta Eegla — excepto la que se hubiera dictado por falta de jurisdicción — tienen el efecto de una adjudicación en los méritos.” (Bastardillas nuestras.)
Be acuerdo con los becbos de este caso la moción elimina-toria y sobre desestimación de la demanda bajo la Eegla 41 (b), tiene el mismo efecto que una excepción previa ya que la resolución de la corte, al declararla con lugar, tuvo el efecto de adjudicar los méritos del caso.(1)
 En el caso de autos la segunda demanda enmendada sobre la cual se dictó sentencia, a pesar de- que es similar a la anterior y no es un modelo de perfección, ya que los hechos alegados son bastante confusos, no creemos que en su totalidad deje de aducir hechos suficientes. Hemos resuelto que las alegaciones en las demandas sobre reclamación dé salarios deben interpretarse liberalmente. Cardona v. Corte, 62 D.P.R. 61. Y en el caso de Díaz García v. Sucrs. de F. Ortega & Co., 63 D.P.R. 249, resolvimos, copiando del sumario, que: “Una demanda en cobro de salario por trabajo extra que ahogue que el actor celebró un contrato de servicios con su pa-*976trono por un sueldo semanal y que durante el tiempo en que trabajó para dicho patrono éste lo obligó a trabajar en exceso de las ocho horas diarias, aduce causa de acción.” En el caso de autos el demandante alega esos mismos hechos: que celebró con el demandado un contrato de venta, vigilancia y acarreo de productos por un sueldo semanal de $15 más el 5 por ciento de las ganancias y que se le obligó a trabajar durante más de ocho horas diarias.
 Empero, como en la segunda causa de acción el demandante alega que contrajo una grave enfermedad como consecuencia del trabajo excesivo a que le sometían José Rivera, primero, y posteriormente José Rivera y Quintín Collado, y que no fué informada la enfermedad a la Comisión Industrial porque los demandados sostenían que era su socio y como tal no podía reportarse su- enfermedad, la corte inferior, al declarar sin lugar el proyecto de demanda enmendada, dijo que esta alegación unida.a la del 5 por ciento antes mencionado demostraba que el demandante era un socio de los demandados y que siendo esto así se caían todas sus causas de acción.
Estas alegaciones, sin más, no dejan establecido que existe una sociedad pues hemos resuelto que “. . . el mero hecho de que se paguen salarios en forma de comisión o de tanto por ciento no es concluyente de la existencia de una-sociedad, que es cuestión de intención ...” White Star Bus Line v. Comisión de Indemnizaciones a Obreros, 36 D.P.R. 555, 560. Tam-poco lo es el hecho de que se alegue que los demandados con-sideraban al demandante como su socio.
Comentando Sánchez Román sobre el contrato de sociedad en el cual hay un socio industrial y distinguiéndolo del de lo-cación de servicios, dice:
“El contrato de sociedad en el que hay algún socio industrial que aporte su trabajo, es también idea distinta del de locación de servicios, porque en el primer caso debe su trabajo como prestación social, pero con cierto carácter independiente y sin subordinación personal alguna respecto del otro u otros socios, y sí sólo como obli-*977gación respecto de la entidad social; mientras que en el segando baj-una manifiesta subordinación del que por el contrato de locación de obra se obligó a ciertos servicios respecto del otro contratante, además de que lo que en este caso percibe será en el concepto de salario o retribución, y no en el de participación de ganancias, que en el primero, por su carácter de socio, le corresponde. Aun en sí caso de que la merced de la locación de servicios consistiera en orna participación en los frutos o resultados de ese trabajo, habría que estar siempre, para determinar si era locación o sociedad, a lo que resultara ser la expresa voluntad y manifiesta intención de los con-tratantes.” 4 Derecho Civil 520 (2da. ed.)
¡Somos de opinión que la intención de las partes al cele-brar el convenio a que se refiere la demanda podrá quedar demostrada cuando, contestada la demanda y celebrado el jui - cio correspondiente, la corte pueda determinarla, de acuerde» con la prueba presentada.
Bebe revocarse la sentencia apelada y devolverse el caso tx la corte inferior para ulteriores procedimientos„

No hemos encontrado ningún caso interpretando la Begla 41(6) de las Eeglas Federales que envuelva la misma situación del caso presente.